          Case 1:20-cv-00216-JPO Document 20 Filed 05/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GENERAL REINSURANCE
 CORPORATION, et al.,
                                Petitioners,                        20-CV-216 (JPO)

                     -v-                                                 ORDER

 CHICAGO INSURANCE COMPANY,
                     Respondent.


J. PAUL OETKEN, District Judge:

       On March 2, 2020, this Court entered an order, agreed to by the parties, establishing a

procedure by which this Court would appoint an umpire under Section 5 of the Federal

Arbitration Act. (Dkt. No. 17.) Pursuant to that order, the parties proposed six candidates for

this Court’s consideration. (Dkt. Nos. 18–19.) All six proposed umpire candidates are qualified

under the language of the parties’ reinsurance agreement. However, the Court has determined

that W. Mark Wigmore is the best choice in light of his knowledge of the subject matter, his

experience as an umpire, and his impartiality, including his work for both reinsurers and cedents.

       Accordingly, the Court hereby appoints W. Mark Wigmore to replace the resigned

umpire in this arbitration. The Clerk of Court is directed to close the case.

       SO ORDERED.

Dated: May 8, 2020
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
